United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 11-1107
                                ___________

James Murphy,                          *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Correctional Medical Services, Inc.,   *
Board of Directors; Roland John        *
Anderson, Medical Director, CMS;       *
George Wilson, Regional Director;      *
Tom Bradshaw, Area Director; Kevin * [UNPUBLISHED]
Sanders, Unit Infirmary Medical        *
Director; Dr. Horace Marvin, Jr.,      *
North Central Unit, ADC; Dr. Jodi      *
Lefevers, North Central Unit, ADC;     *
Linda Hunt, R.N., North Central Unit, *
ADC; Carla Selvey, CNA, North          *
Central Unit, ADC,                     *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: June 21, 2011
                              Filed: June 24, 2011
                               ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.
       Arkansas inmate James Murphy appeals following the district court’s1 adverse
grant of summary judgment in his pro se 42 U.S.C. § 1983 action alleging deliberate
indifference to serious medical needs. For the reasons discussed below, we affirm the
judgment.

        Initially, we note that Murphy’s discovery-related argument on appeal is
unavailing. See Fed. R. Civ. P. 56(d) (if non-movant shows by affidavit or declaration
that, for specified reasons, it cannot present facts essential to justify opposition, court
may, inter alia, allow time to take discovery); Nolan v. Thompson, 521 F.3d 983, 986
(8th Cir. 2008) (in absence of motion for continuance under Rule 56 accompanied by
affidavit, district court generally does not abuse its discretion in granting summary
judgment on basis of record before it).

       Turning to the district court’s summary judgment decision, we agree with the
district court that Murphy failed to exhaust his administrative remedies on all but one
of his claims, and we affirm the dismissal of the unexhausted claims. See Johnson v.
Jones, 340 F.3d 624, 627 (8th Cir. 2003) (if exhaustion was not completed at time of
filing suit, dismissal is mandatory). As to Murphy’s exhausted claim against
defendant Anderson for alleged deliberate indifference in treating a shoulder injury,
we agree with the district court that there was no genuine issue as to whether
Anderson disregarded any risk to Murphy’s health. See Gibson v. Weber, 433 F.3d
642, 646 (8th Cir. 2006) (to show deliberate indifference, inmate must prove that
prison officials knew about excessive risks to health but disregarded them, and that
their unconstitutional acts caused his injuries).




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                           -2-
We affirm the judgment.
                ______________________________




                            -3-